Case 2:19-cr-00196-RMP   ECF No. 35   filed 05/12/21   PageID.90 Page 1 of 3


                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON



                                                               May 12, 2021
                                                                    SEAN F. MCAVOY, CLERK
Case 2:19-cr-00196-RMP   ECF No. 35   filed 05/12/21   PageID.91 Page 2 of 3
Case 2:19-cr-00196-RMP   ECF No. 35   filed 05/12/21   PageID.92 Page 3 of 3
